DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
In the original set of claims filed 03/29/2019, claims 1-27 were pending. In the amended set of claims filed 03/29/2019, claims 4, 7, 10-12 and 16 have been amended, claims 17-24 have been canceled, and claim 28 is new. Claims 1-16 and 25-28 are pending and have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 400 as recited in paragraphs 72, 111, and 112.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1400 in Fig. 1, and 300 in Fig. 3
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Fig. 5 contains colors, according to specification paragraphs [0119] and [0121]. The drawings in the image file wrapper are in grayscale, which makes the differences between Fig. 5(a) and 5(b) difficult to distinguish without colors. Applicant should revise Fig. 5 by replacing the colors with black-and-white patterns and improving the legibility of the numerals inside the nodes. Applicant should update specification paragraphs [0119] and [0121] to match any modifications to the drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
	All amendments to the specification and abstract filed 03/29/2019 have been entered. 

Claim Objections
Claims 2, 6, 9, 11, 12 and 14 objected to because of the following informalities:  
Claim 2, lines 6-8 each recite the term DPP. At least one of these initialisms should be written out. such as “determinantal point process (DPP).” 
At claim 6, line 11, the limitation after the semicolon should start at a new line.
Claim 9, line 8 recites the term EM. This initialism should be written out, such as “Expectation-Maximization (EM)”. In line 
Claim 9, line 9 should recite “retraining of step (1)” for clarity. Also in line 9, the phrase “wherein expressing all weight parameters as a function of P” is incomplete.
Claim 9, line 16 recites “bringing into feedforward computation”. This phrase is grammatically incomplete.
Claim 11, line 3 and claim 12, lines 3 and 4 each recite the term SNN. At least one of these initialisms should be written out, such as “spiking neural network (SNN)”.
Claims 14 is a product claim which recites the same features as method claim 2. Claim 14 is objected to for the reasons set forth in the objection to claim 2.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compiling layer unit” in claim 26, line 7 and claim 27, line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 15 recites “such a network”. It is unclear what this limitation refers to. For purposes of examination, Examiner interprets this limitation to mean “a network having equivalent function” in line 14. 
Claim 1, lines 17-18 recite “basic module virtual entity of the neural network hardware”. It is unclear what the connection is between a basic module virtual entity and the neural network hardware. Examiner interprets this limitation to mean a portion of the neural network hardware.

The term “similarity” in claim 2, line 6 is a relative term which renders the claim indefinite. The term “similarity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner interprets “similarity” to mean the opposite of diversity of neurons as in to the Divnet algorithm in Mariet et al. (“Diversity Networks”).

In claim 4, line 3 recites “after fully expansion”. This limitation is indefinite because the claim lacks a first, positive step of “fully expansion” and because it is grammatically incorrect. Examiner interprets “after fully expansion” to mean “after the fully expanded operation is performed”.
In claim 4, lines 5, 8, 11 and 15, the term “large” is a relative term which renders the claim indefinite.  In claim 4, lines 6, 8, 9, 12, and 14, the term “small” is a relative term which renders the claim indefinite.  The terms “large” and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, Examiner interprets a large operation as meaning its size exceeds a predefined threshold and interprets a small operation as meaning its size is less than a predefined threshold.
In claim 4, lines 8, 12, and 14 recite “third number of second-size small matrix operation”. This limitation is indefinite because the claims have not yet recited a first number of second-size small matrix operations or a second number of second-size small matrix operations. Examiner interprets “third number” to mean “predetermined number”.
Claim 4, lines 8, 11, and 15 recite “the first-size large matrix operation”. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the limitation in line 8 as “a first-size large matrix operation”.
Claim 4, line 11 recites “the third number of copies”. This limitation is indefinite because the claims have not yet recite a first number of copies or a second number of copies. Also, there is insufficient antecedent basis for “the third number of copies” in the claim. Examiner interprets this limitation to mean “a predetermined number of copies”. 
In claim 4, line 12, it is unclear what “the same” means.  Examiner interprets it to mean “the same third number of copies”.
In claim 4, lines 17-20 recite a first case and lines 21-23 recite another case. It is unclear whether or not these cases depend upon the case in lines 5-7. For purposes of examination, Examiner interprets them as depending upon it.
Claim 4, lines 17 and 21 recites the limitation "the neural network hardware chip".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner interprets the limitation in line 17 to mean “a neural network hardware chip.”
Claim 4, lines 18-19 recite the limitation “the first additional module virtual entity”. There is insufficient antecedent basis for this limitation in the claim. It is unclear what this limitation means. Examiner interprets the limitation to mean a first addition portion of a processor. 
Claim 4, lines 22-23 recite the limitation “the second additional module virtual entity”. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the limitation to mean a second additional portion of a processor.
Claim 4, lines 20-21 and 23-24 recite “basic module virtual entities”. It is unclear what this limitation means. Examiner interprets the limitation to mean a portion of a processor.

Claim 5, line 2 recites the limitation “the number of basic modules”. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the limitation to mean “a number of basic modules.”
Claim 5, line 2 recites the limitation "the neural network hardware chip".  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the limitation to mean “a neural network hardware chip.”
The term “insufficient” in claim 5, line 3 is a relative term which renders the claim indefinite. The term “insufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, Examiner interprets the limitation “insufficient” to mean “less than a predetermined threshold”.
Claim 5, line 3 recites “the basic module”. The claim is indefinite because the claim does not specify which of the basic modules in line 2 this limitation refers to. Examiner interprets the limitation to mean one of the number of basic modules.

Claim 6, lines 6-7 recite “the number of nodes of the output layer,” “the number of nodes of the input layer,” and “the number of nodes of the hidden layer.” There is insufficient antecedent basis for these limitations in the claim. Examiner interprets each of these limitations as if “the number” had recited “a number”.
The term “as approximate to a value… as possible” in claim 6, lines 8-9 is a relative term which renders the claim indefinite. The term “as approximate to a value… as possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, Examiner interprets lines 8-9 to mean an error between a value of the output layer and a value of input layers is less than a predetermined threshold.
Claim 6, lines 9-10 recites the limitation “precision” four times. It is unclear whether this term refers to a number of bits, an error between actual and expected values, or something else. Examiner interprets this limitation to mean an error.
Claim 6, line 16 recites the limitation "the kth layer".  There is insufficient antecedent basis for this limitation in the claim. Although line 15 recites “a Kth layer”, it is interpreted as being a different term from “the kth layer” because one letter is uppercase and the other is lowercase. Examiner interprets line 16 as if it recited “the Kth layer”.

Claim 7, line 3 recites the limitation "the neural network hardware chip".  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the limitation to mean “a neural network hardware chip.”

Claim 8, line 4 recites “the weight of the original neural network”. There is insufficient antecedent basis for this limitation because neither claim 8 nor its parent claims have previously recited a weight of the original neural network. Examiner interprets this limitation to mean “a weight of the original neural network.”
The term “fine” in claim 8, line 5 and claim 9, line 2 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner interprets “fine adjustment” to mean any adjustment.

In claim 9, line 6, the term “as small as possible” is a relative term which renders the claim indefinite. The term “as small as possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner interprets this limitation to mean below a predetermined threshold.
Claim 9, lines 7 and 12 recite the limitation "the neural network hardware chip".  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this limitation to mean “a neural network hardware chip”.
The term “best” in claim 9, line 8 is a relative term which renders the claim indefinite. The term “best” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner interprets this term to mean P satisfies a condition in the EM algorithm.
Claim 9, line 12 recites “weight precision”. It is unclear whether this term refers to a number of bits, an error value, or something else. Examiner interprets this limitation to mean an error.
Claim 9, line 13 recites “the training of step (2)”, but it is unclear where in step (2) training was performed. Examiner interprets this limitation to mean “fixing P obtained in step (2)”.
Claim 9, line 17 recites the limitation "the weight values”.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this limitation to mean “weight values”.

In each of Claim 10 and Claim 28, the fourth line from the bottom recites the limitation “sources of training data required for retraining being that”. However, the claim lacks a positive step of retraining and it is unclear if a retraining step occurs. Examiner interprets these claims as if retraining were a positive step.

Claim 12, lines 2-3 recite the limitation "the neural network hardware chip".  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the limitation to mean “a neural network hardware chip.”

	Claims 2-12 and 28 are rejected for failing to cure the deficiencies of claim 1

Claims 13-16 are product claims which recite the same features as method claims 1-4, respectively. Claims 13-16 are rejected for the reasons set forth in the 35 U.S.C. 112(b) rejections of claims 1-4, respectively.

Claim 27 is a system claim which recites the same features as method claim 1. Claim 27 is rejected for the reasons set forth in the 35 U.S.C. 112(b) rejection of claims 1.

Examiner’s Note
	Method claims 2, 4, 5, 7, 9, 10, and 28 recite contingent limitations starting with “in a case where”. Method claims 11-12 recite contingent limitations starting with “when” which is similar to “in a case where”. According to MPEP 2111.04, subsection II, first paragraph, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In the interest of compact prosecution, Examiner has interpreted these claims as if the contingent limitations had patentable weight. Applicant should amend the these claims so that the contingent limitations are recited in a positive manner.
	Device claims 14 and 16 recite contingent limitations starting with “in a case where”. According to MPEP 2111.04, subsection II, second paragraph, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 13, 15, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20160125289 A1) in view of Aydonat et al. (US 10614354 B2).

Regarding CLAIM 1, Amir teaches: A hardware neural network conversion method for converting a neural network application into a hardware neural network fulfilling a hardware constraint condition, comprising: 
a neural network connection diagram obtaining step of obtaining a neural network connection diagram corresponding to the neural network application, wherein, the neural network connection diagram is a directed diagram, each node in the diagram represents a layer of neurons, and each edge represents an inter-layer connection relationship; (All of ¶ [0068] and Fig. 9 teach a weighted general graph G comprising nodes                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                        
                     to                         
                            
                                
                                    v
                                
                                
                                    5
                                
                            
                        
                     and weighted edges between different pairs of nodes. The graph G is an artificial neural network which contains neurons, as evidenced by ¶ [0003]. The BRI of a layer of neurons includes a layer comprising a single neuron, so each node in the graph is a self-contained layer. teaches this graph is an artificial neural network.)
a neural network connection diagram splitting step of splitting the neural network connection diagram into neural network basic units, wherein, each neural network basic unit has only ingress nodes and egress nodes without any intermediate layer node, the ingress nodes are in full connection with the egress nodes, all fan-outs of each neuron in the ingress node are within the basic unit, and all fan-ins of each neuron in the egress node are within the basic unit; (All of ¶ [0069]-[0070], Table 1 (which contains an algorithm for converting a graph into disjoint bipartite graphs), and Fig. 9, graphs A, B, and C ; and ¶ [0089], lines 1-6 and Fig. 21, element 801.)
a neural network basic unit conversion step of converting each of the neural network basic units into a network having equivalent functions thereto and formed by connecting basic module virtual entities of neural network hardware, such a network being referred to as a basic unit hardware network, wherein, one neural network basic unit corresponds to one or more basic module virtual entities of the neural network hardware, and each basic module virtual entity of the neural network hardware fulfills a connectivity constraint condition of a neural network hardware basic module, and is capable of being directly mapped to a neural network hardware basic module; and (The BRI of “basic module virtual entity of neural network hardware” includes a corelet, as disclosed by ¶ [0064], particularly lines 4-8. The BRI of “basic unit hardware network” includes the disjoint bipartite graphs (A, B, C in Fig. 9) which are mapped to each corelet. Para. [0073], [0074], and [0076] each disclose mapping a bipartite graph G onto a core circuit. Each splitter construct includes a first portion of a core circuit and each merger construct include a second portion of a core circuit, as disclosed by ¶ [0089], lines 6-13 and Fig. 21, elements 802-803. A neural network hardware basic module is a corelet, as disclosed by ¶ [0064], lines 1-4. The BRI of a connectivity constraint includes connecting the bipartite graphs in the corelets. Para. [0069], [0071], and Fig. 9 teach the additional edges 76 interconnect the weighted bipartite sub-graphs to each other to form the complete implementation of the general graph G.)
a basic unit hardware network connection step of connecting the obtained basic unit hardware networks according to the sequence of splitting so as to create a parameter file for the hardware neural network. (¶ [0069], lines 5-9 teaches mapping the bipartite graph onto the core-based architecture. By another interpretation of connecting, ¶ [0057] teaches a permutation operation which is a wiring transformation that connects the source node/splitter included in first portion of the core circuit and the target node/merger construct included in the second portion of a core circuit.)
However, Amir does not explicitly teach: so as to create a parameter file for the hardware neural network.
But Aydonat teaches: so as to create a parameter file for the hardware neural network. (C. 6, L. 65 to C. 7, L. 11, C. 7, L. 42 to C. 8, L. 13, and C. 8, L. 19-24 teach generating a hardware design for a CNN and placing it onto the hardware. The limitation “parameter file” is interpreted as the HDL design definition in C. 7, L. 10-11.)
Aydonat is in the same field of endeavor as the claimed invention, namely, machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated an HDL design definition for Amir’s neural network. A motivation for the combination is to achieve high performance for the neural network and to optimize available hardware resources. (Aydonat, C. 2, L. 6-8 and 15-18; C. 7, L. 25-41)

	Regarding CLAIM 3, the combination of Amir and Aydonat teaches: The hardware neural network conversion method according to claim 1, 
Amir teaches: wherein, the neural network basic unit conversion step includes: reconstructing a network topology for each neural network basic unit; and (Since the network topology depends on weight values, the BRI of this limitation includes updating weights. ¶ [0061], col. 2, starting at line 2)
determining a weight parameter for the reconstructed network topology. (A weight parameter is                         
                            α
                        
                     in ¶ [0061], col. 2, equation 1.)

Regarding CLAIM 8, the combination of Amir and Aydonat teaches: The hardware neural network conversion method according to claim 3, 
Amir teaches: wherein, the determining a weight parameter for the reconstructed network topology includes: initializing a weight of the network obtained by reconstructing the network topology, according to the weight of the original neural network; and (Weight                         
                            
                                
                                    w
                                
                                
                                    i
                                    j
                                
                            
                        
                     is implemented according to ¶ [0061], col. 2, starting at line 2.)
performing fine adjustment on the weight parameter such that the weight fulfills a Page 6 of 16DOCKET NO.: 468-7-UTILPATENThardware weight constraint. (A weight parameter is                         
                            α
                        
                     in ¶ [0061], col. 2, equation 1. The BRI of this claim includes setting                         
                            α
                        
                    .)

Claims 13 and 15 are system claims which recite the same features as method claims 1 and 3, respectively. Claim 13 recites a memory and a processor, the memory having computer-executable instructions stored therein, and when executing the computer-executable instructions, the processor executing a method of claim 1. Amir teaches these limitations in ¶ [0095]. Claims 13 and 15 are rejected for the reasons set forth in the rejections of claims 1 and 3, respectively.

	Regarding CLAIM 25, Amir teaches: A compiling method for compiling a neural network software application into a hardware neural network, comprising: 
obtaining a neural network software application and a neural network hardware chip configuration situation; (All of ¶ [0068] and Fig. 9 teach a weighted general graph G comprising nodes                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                        
                     to                         
                            
                                
                                    v
                                
                                
                                    5
                                
                            
                        
                     and weighted edges between different pairs of nodes. The graph G is an artificial neural network which contains neurons, as evidenced by ¶ [0003]. A “neural network software application” is the graph G. A “neural network hardware chip configuration situation” includes a core circuit 10, as disclosed by Fig. 1 and ¶ [0031], and a neuromorphic core based architecture 60 including multiple interconnected core circuits 10, as disclosed by Fig. 2 and ¶ [0040]. Each core circuit can be partitioned into corelets, as disclosed by ¶ [0064], lines 4-8. A chip is taught by processor 302 in ¶ [0090], lines 3-4.)
converting the neural network software application into the hardware neural network, based on the neural network hardware configuration situation, the hardware neural network being formed by connecting basic modules of the neural network hardware chip; and (Graph G is decomposed into sub-graphs A, B, C, as taught by ¶ [0069]-[0070], Table 1 (which contains an algorithm for converting a graph into disjoint bipartite graphs), the right side of Fig. 9; and ¶ [0089], lines 1-6 and Fig. 21, element 801. After decomposing, each sub-graph is mapped to a corelet. Para. [0073], [0074], and [0076] each disclose mapping a bipartite graph G onto a core circuit. Each splitter construct includes a first portion of a core circuit and each merger construct include a second portion of a core circuit, as disclosed by ¶ [0089], lines 6-13 and Fig. 21, elements 802-803. A basic module of the neural network hardware chip is a corelet, as disclosed by ¶ [0064], lines 1-4. Para. [0069], [0071], and Fig. 9 teach the additional edges 76 interconnect the weighted bipartite sub-graphs to each other to form the complete implementation of the general graph G.)
However, Amir does not explicitly teach: outputting a parameter file for the hardware neural network, the parameter file describing a connection relationship between the basic modules and a parameter configuration situation of respective basic modules. 
But Aydonat teaches: outputting a parameter file for the hardware neural network, the parameter file describing a connection relationship between the basic modules and a parameter configuration situation of respective basic modules. (C. 6, L. 65 to C. 7, L. 11, C. 7, L. 42 to C. 8, L. 13, and C. 8, L. 19-24 teach generating a hardware design for a CNN and placing it onto the hardware. The limitation “parameter file” is interpreted as the HDL design definition in C. 7, L. 10-11.)
Aydonat is in the same field of endeavor as the claimed invention, namely, machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated an HDL design definition for Amir’s neural network. A motivation for the combination is to achieve high performance for the neural network and to optimize available hardware resources. (Aydonat, C. 2, L. 6-8 and 15-18; C. 7, L. 25-41)

	Regarding CLAIM 26, Amir teaches: A neural network software and hardware collaboration system, comprising: 
a neural network hardware chip, wherein, the neural network hardware chip has a basic module thereon, the basic module executes a matrix vector multiplication and an activation function operation in a form of hardware, and a parameter of the basic module on the neural network hardware chip and a connection between basic modules are capable of being configured by a configuration file of a determined format; (¶ [0003] teaches an artificial neural network. A “neural network hardware chip” includes processor 302 in ¶ [0090], lines 3-4. A “basic module” is interpreted as a corelet, as disclosed by ¶ [0064], lines 4-8. A matrix multiplication is taught by an SVM classifier corelet at ¶ [0085], line 6. An activation function is taught by ¶ [0032], lines 4-8 (leaky integrate-and-fire). The basic module (a corelet) processes the neuron which executes the activation function. A parameter of the basic module is the partitioning/grouping of core circuits into corelets, as disclosed in ¶ [0064], lines 4 to the end; and lines 5-6 state the corelet is a configuration file for programming the core circuit(s). Regarding “a connection between basic modules”, ¶ [0069], [0071], and Fig. 9 teach the additional edges 76 interconnect the weighted bipartite sub-graphs to each other to form the complete implementation of the general graph G. The graph G is an artificial neural network which contains neurons, as evidenced by ¶ [0003]. An algorithm for converting a graph into disjoint bipartite graphs is taught at ¶ [0070].)
a compiling layer unit, configured to compile a neural network application into a parameter file for a hardware neural network, wherein, the hardware neural network is capable of being mapped to one or more neural network hardware chips based on the parameter file, and (¶ [0069], lines 5-9, where a “chip” is interpreted as being processor in ¶ [0090].)
the one or more mapped neural network hardware chips are capable of running a function of the neural network application. (¶ [0030]-[0032] disclose spiking neural networks)
	However, Amir does not explicitly teach: compile a neural network application into a parameter file for a hardware neural network, wherein, the hardware neural network is capable of being mapped to one or more neural network hardware chips based on the parameter file
But Aydonat teaches: compile a neural network application into a parameter file for a hardware neural network, wherein, the hardware neural network is capable of being mapped to one or more neural network hardware chips based on the parameter file (C. 6, L. 65 to C. 7, L. 11, C. 7, L. 42 to C. 8, L. 13, and C. 8, L. 19-24 teach generating a hardware design for a CNN and placing it onto the hardware. The limitation “parameter file” is interpreted as the HDL design definition in C. 7, L. 10-11.)
Aydonat is in the same field of endeavor as the claimed invention, namely, machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated an HDL design definition for Amir’s neural network. A motivation for the combination is to optimize available hardware resources. (Aydonat, C. 7, L. 25-41)

Regarding CLAIM 27, the combination of Amir and Aydonat teaches: The neural network software and hardware collaboration system according to claim 26, 
Amir teaches: the compiling layer unit being configured to execute a method below: 
a hardware configuration data obtaining step of obtaining configuration situation data of the neural network hardware chip; (“Configuration situation data of the neural network hardware chip” includes a core circuit 10, as disclosed by Fig. 1 and ¶ [0031], and a neuromorphic core based architecture 60 including multiple interconnected core circuits 10, as disclosed by Fig. 2 and ¶ [0040]. Each core circuit can be partitioned into corelets, as disclosed by ¶ [0064], lines 4-8. A chip is taught by processor 302 in ¶ [0090], lines 3-4.)
a neural network connection diagram obtaining step of obtaining a neural network connection diagram corresponding to the neural network application, wherein, the neural network connection diagram is a directed diagram, each node in the diagram represents a layer of neurons, and each edge represents an inter-layer connection relationship; (All of ¶ [0068] and Fig. 9 teach a weighted general graph G comprising nodes                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                        
                     to                         
                            
                                
                                    v
                                
                                
                                    5
                                
                            
                        
                     and weighted edges between different pairs of nodes. The graph G is an artificial neural network which contains neurons, as evidenced by ¶ [0003]. The BRI of a layer of neurons includes a layer comprising a single neuron, so each node in the graph is a self-contained layer. teaches this graph is an artificial neural network.)
a neural network connection diagram splitting step of splitting the neural network connection diagram into neural network basic units, wherein, each neural network basic unit has only ingress nodes and egress nodes without any intermediate layer node, the ingress nodes are in full connection with the egress nodes, all fan-outs of each neuron in the ingress node are within the basic unit, and all fan-ins of each neuron in the egress node are within the basic unit; (All of ¶ [0069]-[0070], Table 1 (which contains an algorithm for converting a graph into disjoint bipartite graphs), and Fig. 9, graphs A, B, and C ; and ¶ [0089], lines 1-6 and Fig. 21, element 801.)
a neural network basic unit conversion step of converting each of the neural network basic units so as to form a network having equivalent functions thereto and formed by connecting basic module virtual entities of neural network hardware, which is referred to as a basic unit hardware network, wherein, one neural network basic unit corresponds to one or more basic module virtual entities of the neural network hardware, and each basic module virtual entity of the neural network hardware fulfills a connectivity constraint condition of a neural network hardware basic module, and is capable of be directly mapped to the neural network hardware basic module; and (The BRI of “basic module virtual entity of neural network hardware” includes a corelet, as disclosed by ¶ [0064], particularly lines 4-8. The BRI of “basic unit hardware network” includes the disjoint bipartite graphs (A, B, C in Fig. 9) which are mapped to each corelet. Para. [0073], [0074], and [0076] each disclose mapping a bipartite graph G onto a core circuit. Each splitter construct includes a first portion of a core circuit and each merger construct include a second portion of a core circuit, as disclosed by ¶ [0089], lines 6-13 and Fig. 21, elements 802-803. A neural network hardware basic module is a corelet, as disclosed by ¶ [0064], lines 1-4. The BRI of a connectivity constraint includes connecting the bipartite graphs in the corelets. Para. [0069], [0071], and Fig. 9 teach the additional edges 76 interconnect the weighted bipartite sub-graphs to each other to form the complete implementation of the general graph G.)
a basic unit hardware network connection step of connecting the obtained basic unit hardware networks according to the sequence of splitting so as to create a parameter file for the hardware neural network. (¶ [0069], lines 5-9 teaches mapping the bipartite graph onto the core-based architecture. By another interpretation of connecting, ¶ [0057] teaches a permutation operation which is a wiring transformation that connects the source node/splitter included in first portion of the core circuit and the target node/merger construct included in the second portion of a core circuit.)
However, Amir does not explicitly teach: so as to create a parameter file for the hardware neural network.
But Aydonat teaches: so as to create a parameter file for the hardware neural network. (C. 6, L. 65 to C. 7, L. 11, C. 7, L. 42 to C. 8, L. 13, and C. 8, L. 19-24 teach generating a hardware design for a CNN and placing it onto the hardware. The limitation “parameter file” is interpreted as the HDL design definition in C. 7, L. 10-11.)
Aydonat is in the same field of endeavor as the claimed invention, namely, machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated an HDL design definition for Amir’s neural network. A motivation for the combination is to achieve high performance for the neural network and to optimize available hardware resources. (Aydonat, C. 2, L. 6-8 and 15-18; C. 7, L. 25-41)

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20160125289 A1) in view of Aydonat et al. (US 10614354 B2) and Mariet et al. (“Diversity Networks”).

	Regarding CLAIM 2, the combination of Amir and Aydonat teaches: The hardware neural network conversion method according to claim 1,
	Amir teaches the neural network connection diagram splitting step by Fig. 9. However, neither Amir nor Aydonat explicitly teaches: further comprising: in a case where the neural network application has a convolution layer, before the neural network connection diagram splitting step, performing network compression on the convolution layer of the neural network application, including: 
obtaining a plurality of feature maps of each convolution layer; 
taking similarity between outputs generated by the feature maps on all samples as a DPP algorithm-associated matrix element by using a DPP method of extracting a diversity subset, Page 4 of 16DOCKET NO.: 468-7-UTILPATENT obtaining a highest diversity subset by using the DPP, reserving the subset, discarding other feature map nodes, projecting a vector corresponding to the discarded feature map into a linear space spanned by the reserved feature map, taking a ratio of a projection length of the discarded feature map to its original vector length as a weighting coefficient, and accumulating a connection weight between the discarded feature map and a next layer of neurons in a weighted manner onto a connection weight between the reserved feature map and the next layer of neurons.
	But Mariet teaches: further comprising: in a case where the neural network application has a convolution layer, before the neural network connection diagram splitting step, performing network compression on the convolution layer of the neural network application, including: (P. 1, Abstract, lines 1-5; p. 3, § 2, lines 4-7; § 2, last paragraph; and p. 8, § 4, lines 1-4)
obtaining a plurality of feature maps of each convolution layer; (Although the Divnet algorithm pertains to feed-forward neural networks (p. 1, last paragraph), this algorithm may be applied to convolution layers in a CNN, as taught by p. 8, second-to-last paragraph. Feature maps in a convolution layer are analogous to neurons in a feedforward layer, so instead of obtaining a plurality of neuron in a feedforward layer, as taught by p. 3, § 2, line 2, the Divnet algorithm would obtain feature maps Page 4 of 16DOCKET NO.: 468-7-UTILPATENTof a convolution layer.)
taking similarity between outputs generated by the feature maps on all samples as a DPP algorithm-associated matrix element by using a DPP method of extracting a diversity subset, (P. 3, § 2.1, ¶ 2, lines 1-10 and § 2.1.1, ¶ 2, lines 1-3 up to “kernels”. Although the Divnet algorithm pertains to feed-forward neural networks (p. 1, last paragraph), this algorithm may be applied to convolution layers in a CNN, as taught by p. 8, second-to-last paragraph).Page 4 of 16DOCKET NO.: 468-7-UTILPATENT
obtaining a highest diversity subset by using the DPP, reserving the subset, discarding other feature map nodes, (All limitations are taught by P. 3, § 2, lines 6-7 which recites: “finding a maximal subset of (linearly) independent activation vectors in a layer and retaining only the corresponding neurons.” All limitations are taught by the abstract, lines 3-5, where “discarding” is interpreted as unselecting.)
projecting a vector corresponding to the discarded feature map into a linear space spanned by the reserved feature map, (P. 4, the paragraph under Eq. 3, first sentence)
taking a ratio of a projection length of the discarded feature map to its original vector length as a weighting coefficient, and (A ratio is coefficient                         
                            
                                
                                    α
                                
                                
                                    i
                                    j
                                
                            
                        
                     on p. 4, in the paragraph under Eq. 3, in the second sentence.)
accumulating a connection weight between the discarded feature map and a next layer of neurons in a weighted manner onto a connection weight between the reserved feature map and the next layer of neurons. (Updated weights                         
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                                ~
                            
                        
                     as taught by p. 4, § 2.2, ¶ 2, lines 3-4 and the last 3 lines of § 2.2.)
Mariet is in the same field of endeavor as the claimed invention, namely, diversity point process (DPP) algorithms for neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the Divnet algorithm on a CNN layer in Amir’s system. A motivation for the combination is that Divnet shrinks large, redundant networks to much smaller structures without impacting their performance and without requiring further training. (Mariet, p. 8, ¶ 1, lines 3-4)

Claim 14 is a system which recites the same features as method claim 2. Claim 14 depends upon claim 13, which recites a memory and a processor, the memory having computer-executable instructions stored therein, and when executing the computer-executable instructions, the processor executing a method of claim 1. Amir teaches these limitations in ¶ [0095]. Claim 14 is rejected for the reasons set forth in the rejection of claim 2.

Claims 4-5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20160125289 A1) in view of Aydonat et al. (US 10614354 B2) and Fong et al. (US 20170116157 A1).

	Regarding CLAIM 4, the combination of Amir and Aydonat teaches: The hardware neural network conversion method according to claim 3, 
Amir teaches: the neural network basic unit (Sub-graphs A, B, and C in ¶ [0069] and Fig. 9; and sub-graphs in ¶ [0089], lines 1-6 and Fig. 21, element 801.)
	basic module virtual entity (The BRI of a basic module virtual entity includes a corelet, as disclosed by ¶ [0064], particularly lines 4-8. Para. [0073], [0074], and [0076] each disclose mapping a bipartite graph G onto a core circuit. Each splitter construct includes a first portion of a core circuit and each merger construct include a second portion of a core circuit, as disclosed by ¶ [0089], lines 6-13 and Fig. 21, elements 802-803.) 
However, neither Amir nor Aydonat explicitly teaches: wherein, the reconstructing a network topology includes a fully expanded operation; after fully expansion, the neural network basic unit is decomposed into interconnections between basic module virtual entities; and the fully expanded operation includes: 
in a case where a first-size matrix multiplication and/or a large matrix convolution operation associated with the neural network basic unit exceeds a second-size small matrix operation supported by the neural network hardware basic module, executing operations below: 
splitting the first-size large matrix operation into a third number of second-size small matrix operations, each small matrix operation being completed by one basic module virtual entity; 
decomposing input data for the first-size large matrix operation into the third number of copies, and transmitting the same to the third number of second-size small matrix operations, which is a multicast operation; 
aggregating operation results from the third number of second-size small matrix operations to be equivalent to an operation result of the first-size large matrix operation, which is a reduction operation; 
in a case that the neural network hardware chip has a first additional module supporting the multicast operation, assigning the multicast operation to be executed by the first additional module virtual entity; otherwise, completing the multicast operation by a first set of basic module virtual entities; 
in a case that the neural network hardware chip has a second additional module supporting Page 5 of 16DOCKET NO.: 468-7-UTILPATENT the reduction operation, assigning the reduction operation to be executed by the second additional module virtual entity; otherwise, completing the reduction operation by a second set of basic module virtual entities.
But Fong teaches: wherein, the reconstructing a network topology includes a fully expanded operation; (see mapping for the limitations starting with “the fully expanded operation includes”)
after fully expansion, the neural network basic unit is decomposed into interconnections between basic module virtual entities; and (¶ [0052], last 3 lines teaches the end result of the process; also see mapping below.)
the fully expanded operation includes: in a case where a first-size matrix multiplication and/or a large matrix convolution operation associated with the neural network basic unit exceeds a second-size small matrix operation supported by the neural network hardware basic module, executing operations below: (All of ¶ [0018] teaches that the computing load exceeds the available computation resources. A first-size matrix multiplication includes the factorization using SGD.)
splitting the first-size large matrix operation into a third number of second-size small matrix operations, each small matrix operation being completed by one basic module virtual entity; (¶ [0037], lines 7-9 and all of ¶ [0042]; ¶ [0054] and Fig. 3 illustrate how a q x p matrix R is split into p smaller matrices of size q x 1, with each smaller matrix being processed by one of the p GPUs.)
decomposing input data for the first-size large matrix operation into the third number of copies, and transmitting the same to the third number of second-size small matrix operations, which is a multicast operation; (The BRI of this limitation includes splitting matrix                         
                            
                                
                                    Θ
                                
                                
                                    T
                                
                            
                        
                     into p partitions and transmitting each of p partitions onto the one of p GPUs for processing, as shown in Fig. 3.)
aggregating operation results from the third number of second-size small matrix operations to be equivalent to an operation result of the first-size large matrix operation, which is a reduction operation; (¶ [0031], last 4 lines; ¶ [0047]-[0049]; ¶ [0068], last 2 lines; The final result of processing across parallel GPU cores is equivalent to factorizing a matrix on a traditional system with enough resources to handle the operation.)
in a case that the neural network hardware chip has a first additional module supporting the multicast operation, assigning the multicast operation to be executed by the first additional module virtual entity; otherwise, completing the multicast operation by a first set of basic module virtual entities; (The BRI of this limitation is that processor 405 in ¶ [0062] completes the multicast operation. ¶ [0062], lines 7-8 teach a neural network hardware chip. ¶ [0059], lines 1-3 teach the computer system 400, including the processor 405, may perform methods 200.)
in a case that the neural network hardware chip has a second additional module supporting Page 5 of 16DOCKET NO.: 468-7-UTILPATENT the reduction operation, assigning the reduction operation to be executed by the second additional module virtual entity; otherwise, completing the reduction operation by a second set of basic module virtual entities. (The BRI of this limitation is that processor 405 in ¶ [0062] completes the reduction operation. ¶ [0062], lines 7-8 teach a neural network hardware chip. ¶ [0059], lines 1-3 teach the computer system 400, including the processor 405, may perform methods 200.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed Fong’s matrix operations where Fong’s physical GPUs were mapped to Amir/Aydonat’s virtual cores. A motivation for the operation is to improve the efficiency of matrix operations. (Fong, ¶ [0015] - [0018])

Regarding CLAIM 5, the combination of Amir, Aydonat, and Fong teaches: The hardware neural network conversion method according to claim 4,
	However, neither Amir nor Fong explicitly teaches: wherein, in a case where the number of basic modules on the neural network hardware chip is insufficient, the basic module is multiplexed in a time division manner.
But Aydonat teaches: in a case where the number of basic modules on the neural network hardware chip is insufficient, the basic module is multiplexed in a time division manner. (C. 6, L. 65 to C. 7, L. 2; C. 9, L. 50-54; C. 14, L. 58-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have time multiplexed computations on Amir’s processors. A motivation for the combination is to achieve high performance for the neural network (Aydonat, C. 2, L. 6-8 and 15-18)

	Regarding CLAIM 7, the combination of Amir, Aydonat, and Fong teaches: The hardware neural network conversion method according to claim 4, 
	Amir teaches: in a case where there is a special function in the neural network application and the neural network hardware chip does not support the special function, before the fully expanded operation, further comprising: constructing a specialized neural network for the special function. (¶ [0060], last 5 lines and ¶ [0061], lines 1-2 discloses a chip is limited in the range of possible weights. A special function is interpreted as supporting a wider range of possible weights. ¶ [0061], lines 2 to the end disclose constructing such a specialized neural network by implementing each weight according to equation 1.)

Claim 16 is a system which recites the same features as method claim 4. Claim 16 depends upon claim 13, which recites a memory and a processor, the memory having computer-executable instructions stored therein, and when executing the computer-executable instructions, the processor executing a method of claim 1. Amir teaches these limitations in ¶ [0095]. Claim 16 is rejected for the reasons set forth in the rejection of claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20160125289 A1) in view of Aydonat et al. (US 10614354 B2), Fong et al. (US 20170116157 A1), and Kasahara (US 20160127405 A1).

	Regarding CLAIM 6, the combination of Amir, Aydonat, and Fong teaches: The hardware neural network conversion method according to claim 4, 
However, neither Amir, Aydonat, nor Fong explicitly teaches: wherein, the reconstructing a network topology, before the fully expanded operation, further includes a recoding operation, including: 
recoding inter-layer data with an autoencoder, the autoencoder being a neural network, consisting of three layers of neurons, including an input layer, a hidden layer and an output layer, the number of nodes of the output layer being equal to the number of nodes of the input layer, and the number of nodes of the hidden layer being greater than dimensionality of inter-layer vector data; 
training the network, so that a value of the output layer is as approximate to a value of the input layer as possible, precision of the input layer and the output layer being precision of the neural network application, and precision of the hidden layer being precision of data transmitted between the neural network hardware basic modules;
converting the autoencoder into a combination of an encoder and a decoder; and 
forming a connection matrix by combining a decoder of an input node, a weight matrix of an original connection, and an encoder of an output node, with respect to an expression that an inter-layer vector transmitted from a Kth layer to a (K+1)th layer is a hidden layer of the autoencoder used in the kth layer.
	But Kasahara teaches: wherein, the reconstructing a network topology, before the fully expanded operation, further includes a recoding operation, including: (see mappings below)
recoding inter-layer data with an autoencoder, the autoencoder being a neural network, consisting of three layers of neurons, including an input layer, a hidden layer and an output layer, the number of nodes of the output layer being equal to the number of nodes of the input layer, and the number of nodes of the hidden layer being greater than dimensionality of inter-layer vector data; (¶ [0068]-[0069] introduces stacked autoencoders. A five-layer stacked autoencoder is taught by Fig. 4 and Fig. 5 S3, and by ¶ [0070] and [0079]. The five layers have 100, 50, 25, 50, and 100 neurons, respectively. The first and last layers are input and output layers. The middle three layers constitute a hidden layer with 125 neurons, which is greater than the 100 neurons in each of the input and output layers.)
training the network, so that a value of the output layer is as approximate to a value of the input layer as possible, precision of the input layer and the output layer being precision of the neural network application, and precision of the hidden layer being precision of data transmitted between the neural network hardware basic modules; (¶ [0056] and ¶ [0071] introduce learning; ¶ [0077], esp. last 4 lines; ¶ [0081])
converting the autoencoder into a combination of an encoder and a decoder; and (The BRI of this limitation is that the autoencoder acts as a combination of an encoder and a decoder. ¶ [0070] and Fig. 4 disclose the 1st, 2nd, and 3rd layers are a dimension reduction unit (an encoder) and the 3rd, 4th, and 5th layers are a dimension restoration unit (a decoder).)
forming a connection matrix by combining a decoder of an input node, a weight matrix of an original connection, and an encoder of an output node, with respect to an expression that an inter-layer vector transmitted from a Kth layer to a (K+1)th layer is a hidden layer of the autoencoder used in the kth layer. (The BRI of this limitation is that weights are recorded for the autoencoder neurons. ¶ [0068], line 7 discloses that weights are called coefficients. ¶ [0073], ¶ [0075] – [0078] and Equation 6 disclose recording coefficients.)
Kasahara is in the same field of endeavor as the claimed invention, namely machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Kasahara’s stacked autoencoder into Amir/Aydonat/Fong’s system with a motivation to implement anomaly detection. (Kasahara ¶ [0044])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20160125289 A1) in view of Aydonat et al. (US 10614354 B2), and further in view of Lyon (US 6480621 B1) and Minkovich et al. (US 9275328 B1)

	Regarding CLAIM 9, the combination of Amir and Aydonat teaches: The hardware neural network conversion method according to claim 8, 
However, neither Amir nor Aydonat explicitly teaches: wherein, the performing fine adjustment on the weight parameter such that the weight fulfills a hardware weight constraint, includes: 
(1) firstly, expressing the weight with floating point precision, and retraining the constructed network, so that an error of the constructed network from the original network is as small as possible; 
(2) in a case where the neural network hardware chip has a configurable parameter P, determining a best P and                         
                            
                                
                                    k
                                
                                
                                    i
                                    j
                                
                            
                             
                        
                     by using an EM algorithm, according to the parameter obtained in the training of step (1), wherein expressing all weight parameters as a function of P, and retraining to adjust P, where P is a configurable parameter of hardware abstraction, and                         
                            
                                
                                    k
                                
                                
                                    i
                                    j
                                
                            
                        
                     is an index of values of respective matrix elements in a set                         
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                    ;
(3) in a case where weight precision of the neural network hardware chip is lower than a predetermined threshold, fixing P obtained in the training of step (2), initializing all weights to corresponding                         
                            
                                
                                    S
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                                
                                    P
                                
                            
                        
                    , retraining to adjust                         
                            
                                
                                    k
                                
                                
                                    i
                                    j
                                
                            
                        
                    , storing all the weights with floating point precision, but rounding all the weight parameters to a most approximate value in                         
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                     in a feedforward process of the training, then bringing into feedforward computation, and still using floating point precision while feeding back and updating the weights, and updating the weight values of floating point precision, 
where, a value range of a weight matrix W of the neural network hardware basic module is considered as a set                         
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                    , each element in the set is a function of parameter P, where P is a hardware configurable parameter, each element                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     in the weight matrix is capable of being independently selected from                         
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                    , that is, index k is capable of being independently configured such that                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                             
                            =
                             
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                    , so what the weight matrix W is capable of configuring is a set parameter P and an index                         
                            
                                
                                    k
                                
                                
                                    i
                                    j
                                
                            
                        
                     of values of respective weights in the set.
	But Lyon teaches: wherein, the performing fine adjustment on the weight parameter such that the weight fulfills a hardware weight constraint, includes: (1) firstly, expressing the weight with floating point precision, and retraining the constructed network, so that an error of the constructed network from the original network is as small as possible; (C. 15, L. 21-25)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained using floating point numbers. A motivation for the combination is to train the network to high precision (Lyon, C. 15, L. 21-22)
However, neither Amir, Aydonat, nor Lyon explicitly teaches: (2) in a case where the neural network hardware chip has a configurable parameter P, determining a best P and                         
                            
                                
                                    k
                                
                                
                                    i
                                    j
                                
                            
                             
                        
                     by using an EM algorithm, according to the parameter obtained in the training of step (1), wherein expressing all weight parameters as a function of P, and retraining to adjust P, where P is a configurable parameter of hardware abstraction, and                         
                            
                                
                                    k
                                
                                
                                    i
                                    j
                                
                            
                        
                     is an index of values of respective matrix elements in a set                         
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                    ;
(3) in a case where weight precision of the neural network hardware chip is lower than a predetermined threshold, fixing P obtained in the training of step (2), initializing all weights to corresponding                         
                            
                                
                                    S
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                                
                                    P
                                
                            
                        
                    , retraining to adjust                         
                            
                                
                                    k
                                
                                
                                    i
                                    j
                                
                            
                        
                    , storing all the weights with floating point precision, but rounding all the weight parameters to a most approximate value in                         
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                     in a feedforward process of the training, then bringing into feedforward computation, and still using floating point precision while feeding back and updating the weights, and updating the weight values of floating point precision, 
where, a value range of a weight matrix W of the neural network hardware basic module is considered as a set                         
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                    , each element in the set is a function of parameter P, where P is a hardware configurable parameter, each element                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     in the weight matrix is capable of being independently selected from                         
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                    , that is, index k is capable of being independently configured such that                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                             
                            =
                             
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                    , so what the weight matrix W is capable of configuring is a set parameter P and an index                         
                            
                                
                                    k
                                
                                
                                    i
                                    j
                                
                            
                        
                     of values of respective weights in the set.
But Minkovich teaches: (2) in a case where the neural network hardware chip has a configurable parameter P, determining a best P and                         
                            
                                
                                    k
                                
                                
                                    i
                                    j
                                
                            
                             
                        
                     by using an EM algorithm, according to the parameter obtained in the training of step (1), wherein expressing all weight parameters as a function of P, and retraining to adjust P, where P is a configurable parameter of hardware abstraction, and                         
                            
                                
                                    k
                                
                                
                                    i
                                    j
                                
                            
                        
                     is an index of values of respective matrix elements in a set                         
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                    ; (The broadest reasonable interpretation of this claim is that the hardware chip contains a configurable parameter. C. 2, L. 12-15 disclose a plurality of switches between nodes. C. 8, L. 5 discloses a hardware chip.)
(3) in a case where weight precision of the neural network hardware chip is lower than a predetermined threshold, fixing P obtained in the training of step (2), initializing all weights to corresponding                         
                            
                                
                                    S
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                                
                                    P
                                
                            
                        
                    , retraining to adjust                         
                            
                                
                                    k
                                
                                
                                    i
                                    j
                                
                            
                        
                    , storing all the weights with floating point precision, but rounding all the weight parameters to a most approximate value in                         
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                     in a feedforward process of the training, then bringing into feedforward computation, and still using floating point precision while feeding back and updating the weights, and updating the weight values of floating point precision, (Examiner is not required to map this contingent limitation because the condition was not met.)
where, a value range of a weight matrix W of the neural network hardware basic module is considered as a set                         
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                    , each element in the set is a function of parameter P, where P is a hardware configurable parameter, each element                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     in the weight matrix is capable of being independently selected from                         
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                    , that is, index k is capable of being independently configured such that                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                             
                            =
                             
                            
                                
                                    S
                                
                                
                                    P
                                
                            
                        
                    , so what the weight matrix W is capable of configuring is a set parameter P and an index                         
                            
                                
                                    k
                                
                                
                                    i
                                    j
                                
                            
                        
                     of values of respective weights in the set. (The broadest reasonable interpretation of this claim is that the hardware chip contains a configurable parameter. C. 2, L. 12-15 disclose a plurality of switches between nodes. C. 8, L. 5 discloses a hardware chip.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Amir’s network using Minkovich neuromorphic compiler. A motivation for the combination is that it solves a neuron placement problem for a neural network. (Minkovich, Abstract, first sentence; and C. 3, L. 33-35)


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20160125289 A1) in view of Aydonat et al. (US 10614354 B2), and further in view of Repici (US 7814038 B1).

Regarding CLAIM 10, Amir and Aydonat teach: The hardware neural network conversion method according to claim 1, 
Amir discloses: in a case where the neural network connection diagram is a cyclic directed diagram (Graph G in ¶ [0068] and Fig. 9 is a cyclic directed diagram)
However, neither Amir nor Aydonat explicitly teaches: wherein, the converting each of the neural network basic units into a network having equivalent functions thereto and formed by connecting basic module virtual entities of neural network hardware includes: 
in a case where the neural network connection diagram is a directed acyclic diagram, converting the respective neural network basic units one by one, in a topological order of thePage 7 of 16DOCKET NO.: 468-7-UTILPATENT neural network connection diagram;
in a case where the neural network connection diagram is a cyclic directed diagram, firstly breaking a cycle of the cyclic directed diagram, so that the neural network connection diagram is changed into a directed acyclic diagram, then converting the respective neural network basic units one by one, in a topological order of the directed acyclic diagram; and 
training the respective converted neural network basic units in the topological order, sources of training data required for retraining being that: training input data is an output generated by a training sample having undergone a topological order-preceded basic unit hardware network, and training output label is an output generated by the training sample in a corresponding layer of the original neural network application. 
But Repici teaches: wherein, the converting each of the neural network basic units into a network having equivalent functions thereto and formed by connecting basic module virtual entities of neural network hardware includes: 
in a case where the neural network connection diagram is a directed acyclic diagram, converting the respective neural network basic units one by one, in a topological order of thePage 7 of 16DOCKET NO.: 468-7-UTILPATENT neural network connection diagram; (This limitation is an alternative to the next case. For the sake of compact prosecution, Examiner herein maps this limitation as if it had proper patentable weight. The BRI of this limitation includes training a directed acyclic graph neural network. The forward propagation step propagates values though the network in topological order (C. 8, L. 23-30) and compares the difference between the calculated result and the correct answer to generate the error signal (C. 8, L. 31-49).) 
in a case where the neural network connection diagram is a cyclic directed diagram, firstly breaking a cycle of the cyclic directed diagram, so that the neural network connection diagram is changed into a directed acyclic diagram, then converting the respective neural network basic units one by one, in a topological order of the directed acyclic diagram; and (C. 10, L. 65 – C. 11, L. 9 teaches BPTT. C. 11, L. 5-11 teaches unfolding a recurrent neural network converts it into a feedforward neural network, which is a directed acyclic diagram.)
training the respective converted neural network basic units in the topological order, sources of training data required for retraining being that: training input data is an output generated by a training sample having undergone a topological order-preceded basic unit hardware network, and training output label is an output generated by the training sample in a corresponding layer of the original neural network application. (The BRI of this limitation includes training a directed acyclic graph neural network. The forward propagation step propagates values though the network in topological order (C. 8, L. 23-30) and compares the difference between the calculated result and the correct answer to generate the error signal (C. 8, L. 31-49).)
	Repici is in the same field of endeavor as the claimed invention, namely, machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Repici’s BPTT algorithm to train Amir’s cyclic graph. A motivation for the combination is to overcome the limitations of backpropagation on feedback; back propagation fully encompasses and mimics the concepts of positive and negative reinforcement learning within its calculations, thus freeing the network designer from having to consider such details when designing a neural network. (Repici, C. 10, L. 43-47 and L. 62-64)

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20160125289 A1) in view of Aydonat et al. (US 10614354 B2), and further in view of O’Connor et al. (US 20170228646 A1).

Regarding CLAIM 11, Amir and Aydonat teach: The hardware neural network conversion method according to claim 1, 
Amir teaches the neural network application is a spiking neural network. However, neither Amir nor Aydonat explicitly teaches: wherein, when the neural network application is an SNN, the training data used in the neural network basic unit conversion step is obtained as follows: taking an electrical pulse of a stable frequency as an input with respect to the original network, recording electrical pulse discharge frequencies of respective neurons, and taking the same as the training data used in the neural network basic unit conversion step.
	But O’Connor teaches: wherein, when the neural network application is an SNN, the training data used in the neural network basic unit conversion step is obtained as follows: taking an electrical pulse of a stable frequency as an input with respect to the original network, recording electrical pulse discharge frequencies of respective neurons, and taking the same as the training data used in the neural network basic unit conversion step. (¶ [0084]-[-0085]. The limitation “an electrical pulse of a stable frequency” is interpreted as a stream of events, which is disclosed as a stream of spikes in ¶ [0070]. “Taking the same” means using the inputs as training data.)
	O’Connor is in the same field of endeavor as the claimed invention, namely, training spiking neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained Amir’s spiking neural network via stochastic gradient descent. A motivation for the combination is to train the spiking neural network to predict an output given an input. (O’Connor, ¶ [0084]-[-0085])

Regarding CLAIM 12, Amir and Aydonat teach: The hardware neural network conversion method according to claim 1, 
	Amir teaches: wherein, when a neural network involved in the neural network hardware chip is of an SNN type, (¶ [0031] teaches a spiking neural network)
However, neither Amir nor Aydonat explicitly teaches: a functional relation of the SNN on the pulse discharge frequency is derived according to a neuron model of the SNN, and based on that the functional relation is continuous and derivable, training is performed by using a back-propagation algorithm.
	But O’Connor teaches: a functional relation of the SNN on the pulse discharge frequency is derived according to a neuron model of the SNN, and based on that the functional relation is continuous and derivable, training is performed by using a back-propagation algorithm. (¶ [0080] teaches backward pass algorithm. ¶ [0084]-[0085] broadly teaches training a SNN via stochastic gradient descent. Regarding “continuous and derivable”, ¶ [0063], line 7 teaches continuous system, and the functional relation (i.e., the cost) must be continuous and derivable in order to take derivatives in stochastic gradient descent.)

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US 20160125289 A1) in view of Aydonat et al. (US 10614354 B2), Fong et al. (US 20170116157 A1), and Repici (US 7814038 B1).

	Regarding CLAIM 28, the combination of Amir, Aydonat, and Fong teaches:  The hardware neural network conversion method according to claim 7, 
Amir discloses: in a case where the neural network connection diagram is a cyclic directed diagram (Graph G in ¶ [0068] and Fig. 9 is a cyclic directed diagram)
However, neither Amir, Aydonat, nor Fong explicitly teaches: wherein, the converting each of the neural network basic units into a network having equivalent functions thereto and formed by connecting basic module virtual entities of neural network hardware includes: 
in a case where the neural network connection diagram is a directed acyclic diagram, converting the respective neural network basic units one by one, in a topological order of the neural network connection diagram; 
in a case where the neural network connection diagram is a cyclic directed diagram, firstly breaking a cycle of the cyclic directed diagram, so that the neural network connection diagram is changed into a directed acyclic diagram, then converting the respective neural network basic units one by one, in a topological order of the directed acyclic diagram; and 
training the respective converted neural network basic units in the topological order, sources of training data required for retraining being that: training input data is an output generated by a training sample having undergone a topological order-preceded basic unit hardware network, and training output label is an output generated by the training sample in a corresponding layer of the original neural network application.
	But Repici teaches: wherein, the converting each of the neural network basic units into a network having equivalent functions thereto and formed by connecting basic module virtual entities of neural network hardware includes: 
in a case where the neural network connection diagram is a directed acyclic diagram, converting the respective neural network basic units one by one, in a topological order of the neural network connection diagram; (This limitation is an alternative to the next case. For the sake of compact prosecution, Examiner herein maps this limitation as if it had proper patentable weight. The BRI of this limitation includes training a directed acyclic graph neural network. The forward propagation step propagates values though the network in topological order (C. 8, L. 23-30) and compares the difference between the calculated result and the correct answer to generate the error signal (C. 8, L. 31-49).)
in a case where the neural network connection diagram is a cyclic directed diagram, firstly breaking a cycle of the cyclic directed diagram, so that the neural network connection diagram is changed into a directed acyclic diagram, then converting the respective neural network basic units one by one, in a topological order of the directed acyclic diagram; and (C. 10, L. 65 – C. 11, L. 9 teaches BPTT. C. 11, L. 5-11 teaches unfolding a recurrent neural network converts it into a feedforward neural network, which is a directed acyclic diagram.)
training the respective converted neural network basic units in the topological order, sources of training data required for retraining being that: training input data is an output generated by a training sample having undergone a topological order-preceded basic unit hardware network, and training output label is an output generated by the training sample in a corresponding layer of the original neural network application. (The BRI of this limitation includes training a directed acyclic graph neural network. The forward propagation step propagates values though the network in topological order (C. 8, L. 23-30) and compares the difference between the calculated result and the correct answer to generate the error signal (C. 8, L. 31-49).)
	Repici is in the same field of endeavor as the claimed invention, namely, machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Repici’s BPTT algorithm to train Amir’s cyclic graph. A motivation for the combination is to overcome the limitations of backpropagation on feedback; back propagation fully encompasses and mimics the concepts of positive and negative reinforcement learning within its calculations, thus freeing the network designer from having to consider such details when designing a neural network. (Repici, C. 10, L. 43-47 and L. 62-64)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nicholas et al. (US 9183030 B2) generally teaches a “data structure” which records the mappings of virtual processors to physical processors (see C. 5, L. 39-42; C. 7, L. 4-10 and L. 44-47). Nicholas also teaches “time-slicing” in C. 1, first paragraph, last 2 lines and second paragraph, first 2 lines; C. 9, L. 26-31.
Raveane et al. (US 20170116498 A1) teaches in ¶ [0034], lines 11-15 and all of ¶ [0045] a configuration file for the neural network shown in Fig. 4 (see ¶ 0043).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER H. JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127